Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shani (US 2020/0393545)(note PCT date of Nov 28, 2018) in view of Tani (US 2009/0180167).
Regarding independent claims 1, 12, and 18, Shani discloses [claim 1] A LiDAR system (title – LIDAR SYSTEMS), [claim 12] A micro-electromechanical system (MEMS) package (Fig. 11A: 1100 –MEMS mirror assembly), [claim 18] A method of using a micro-electromechanical system (MEMS) package (Fig. 11A: 1100 –MEMS mirror assembly) comprising (i.e., open language for the claim, MPEP 2111.03): 
a light source that emits a light beam (Abstr – light source) directed at a MEMS device (Abstr – light deflector, including a MEMS mirror [see Fig. 11A: 1100-MEMS mirror assembly]; see following limitations for further definition), wherein the MEMS device includes (i.e., open language for the MEMS device): 
a manipulable mirror (Fig. 11A: 1102: MEMS mirror) that reflects the emitted light beam through an aperture of the LiDAR system and steers the reflected light beam in a scanning pattern outside of the LiDAR system (Abstr – deflector deflects light from source) ; 
a stabilization ring that forms an annular ring around the mirror (1124, 1126, 1134, 1136, 1144, 1146, 1154, and/or 1156 – actuation arms; see also para. 181) and is attached to the mirror (1102 – MEMS mirror) with one or more tie bars (1130, 1132, 1140, 1142, 1150, 1152, 1160, 1162 – connectors); 

an attenuation layer (para. 112 - filter that attenuates) light reflected by the stabilization ring (i.e., included as part of mirror assembly 1100) that passes through the aperture (para. 112 – entrance aperture 316); and 
a receiver that receives light reflected off an object outside of the LiDAR system (para. 116 – sensor received reflected light).
The reference does not disclose the attenuation layer is disposed on a top surface of the stabilization ring. Shani and Tani are related as MEMS devices.
Tani teaches the attenuation layer is disposed on a top surface of a portion of the MEMS device (para. 124 contemplates the attenuation layers process, at least above the substrate layer in the vicinity of layer 31a of Figs. 2A-H, of the optical deflector for the attenuators 61a, 61b, which can be seen in Fig. as part of the final MEMS device in Fig. 4). Benefits of the layer attenuator is the elimination of another optical element in the system, and thus a reduction of elements, overall device size, and easier manufacturing processes. 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use the layer attenuator as in Tani on the MEMS device of Shani so as to reduce the number of elements, size, and ease manufacturing.
Regarding claims 2, 14, 19, the combination does not explicitly disclose the mirror is manipulated the mirror move in-phase with the stabilization ring. Rather, the reference discloses in Shani at para. 32 – reversed-phase.
There was, at the time of invention, a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.  In this case, it is recognized in the 
As for the nature of the MEMS mirror of the reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need or problem such that the pixel electrodes may be activated simultaneously or at different times.  And these two, finite options could have been pursued (i.e., in-phase or out of phase), by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.  
Further, to achieve a different benefit would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp, including improved image quality.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Success is anticipated since the out of phase was achieved in the combination of the above rejection, and modifications would be within the scope of an ordinarily skilled inventor to change the nature of the phase. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to try changing the out-of-phase to the other of the finite options: in-phase.
Regarding claims 3, 15, 20, the combination further discloses when the mirror is manipulated the mirror moves out of phase with the stabilization ring (Shani, para. 32 – reversed-phase).
Regarding claims 4 and 16, the combination further discloses the one or more tie bars includes four tie bars that are uniformly distributed around the mirror (Shani, 1130, 1132, 1140, 1142, 1150, 1152, 1160, 1162 – connectors; note a pair on each of all four sides).
Regarding claims 5 and 17, the combination further discloses the one or more tie bars 
Regarding claims 7, 9-11, the combination does not explicitly disclose [claim 7] the attenuation layer comprises an anti-reflective coating; [claim 9] a diffraction grating; [claim 10] a diffuse reflection coating; [claim 11] an absorbing coating.
However, these are known materials and known properties of certain optical coatings, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include their various optical qualities (i.e., anti-reflection, diffraction, diffusion, absorption) to permit these different functions within the system to achieve varied optical affects. In re Kanter, 399 F.2d 249, 158 USPQ 331 (CCPA 1968). Moreover, it has been held to be prima facie obvious to select a known material based on its suitability for its intended use.  In re Leshin, 125 USPQ 146; MPEP § 2144.07.  
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to choose the coating that is most beneficial to the purpose and optimization desired for the overall LIDAR device of the combination. 
Regarding claim 8, the combination does not explicitly disclose the mirror and the stabilization ring each have oval geometry. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make an oval instead of circular mirror, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of oval for the purpose of lengthening the reflection capability in one direction so as to increase the field of . 
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 6, the prior art does not teach or suggest “The LiDAR system of claim 1” including the specific arrangement for “wherein the light beam includes a center portion that is reflected by the manipulable mirror and a tail portion that surrounds the center portion and is reflected by the stabilization ring.” as set forth in the claimed combination(s).
Regarding claim 13, the prior art does not teach or suggest “The MEMS package of claim 12” including the specific arrangement for “configured to receive a light beam including a center portion and a tail portion that surrounds the center portion; wherein the center portion of the light beam is reflected by the mirror; and wherein the attenuation layer attenuates an intensity of the tail portion that is reflected by the stabilization ring.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872